DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 3-9 and 20 in the reply filed on 4/28/2021 is acknowledged.  The traversal is on the ground(s) that the aerosol-forming member 10a according to DICKENS et al. cannot be considered as a flat aerosol-generating article according to the present application. According to the description of the present application, the term “flat” refers to an articles that is in the form of a substantially two dimentional topological manifold. Thus, the flat article only extends in two dimension. The member 10a of DICKENS et al. can only be considered to be flat in the unfolded configuration, but not in the folded configuration. The unfolded configuration of DICKENS et al. is not yet placed in the aerosol chamber of the device.  This is not found persuasive because the aerosol forming substrate of DICKENS et al. has the capability of starting off as flat, as required by the independent claims, and then transformed into a non-flat shape. Note that the claims cite this feature as a functional limitation. Thus, the ability of the aerosol forming substrate merely needs to be capable of doing as claimed. Moreover, depending on how one bends the substrate, when it is clamped, it is also further capable of changing shape again. Mainly, as seen in figure 13 of DICKENS et al. the substrate, 112, can be formed such that the shoulders pinched by the two halves of the device are initially not horizontal as shown, but can be inclined such that when clamped, they change shape to a 
Applicant further argues that the substrate of DICKENS et al. does not itself release aerosol. Thus, the substrate cannot represent the claimed substrate. This is not persuasive either because, at least in the article claims, the substrate is a material worked upon and does not necessarily limit the claimed structure of the device. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEVIN et al. (US 2013/0298905).
With respect to claim 3, LEVIN et al. discloses an electronic vaporizing device (Abstract) comprising a molding cavity (See annotated figure 9a, below):
[AltContent: textbox (Internal surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mold cavity)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    588
    media_image1.png
    Greyscale


[AltContent: textbox (Internal surface)]
That at least partially corresponds to a molding space between first, 42, and second, 44, mold halves (Paragraphs [0071]-[0072]; Figure 9b). The first mold half having an internal surface (See above figure 9a) and the second mold half having an internal surface as well, 5 (See above figure 9a). The second mold half comprises a cavity, 420, and the first mold half comprises corresponding protrusions 440 (Paragraph [0071]). In an open state, which corresponds to an open device housing (Figure 9a) the device is capable of receiving a flat aerosol forming substrate in between the mold halves (Paragraphs [0070]-[0072]). 
Specifically, when in the open state, the device is capable of receiving an aerosol forming substrate of a size that fits within the cavity. 
The courts have generally held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114, II. 
The courts have also generally held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
Thus, in the instant case, the flat aerosol-forming substrate is a material worked upon and does not impart patentability to the claims. Moreover, the active step of having the cavity receive the flat aerosol forming substrate and then transforming said substrate to a non-flat aerosol forming substrate when the two mold halves are placed together to close the cavity is met by LEVIN et al. because when the two mold halves are closed the teeth in the first and second mold halves fit into each other (Paragraph [0071]; Figure 3c) so that they aerosol forming substrate can be ground and mashed. 
With respect to claim 9, LEVIN et al. discloses that the hold half includes a plurality of holes, 442, that allow air to flow therethrough (Paragraph [0095]). 


Allowable Subject Matter
Claims 4-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, LEVIN et al. discloses that the device includes a mouthpiece and a body portion (Paragraphs [0038], [0045]; Figure 5a). The body comprising a heating element 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745